ORDER

PER CURIAM.
James Dunn appeals from a judgment entered upon a jury verdict sentencing him to life imprisonment for murder in the second degree, Section 565.021, RSMo (1994), and life imprisonment for the offense of armed criminal action, Section 571.015 RSMo (1994). The sentences are to be served consecutively.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).